
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.7


HARRAH'S OPERATING COMPANY, INC.

$500,000,000

5.375% Senior Notes due 2013

REGISTRATION RIGHTS AGREEMENT


New York, New York
December 11, 2003

Citigroup Global Markets Inc.
388 Greenwich Street
New York, New York 10013

Ladies and Gentlemen:

        Harrah's Operating Company, Inc., a corporation organized under the laws
of Delaware (the "Company"), proposes to issue and sell to you, as initial
purchaser (the "Initial Purchaser"), upon the terms set forth in a purchase
agreement dated as of December 8, 2003 (the "Purchase Agreement"), its 5.375%
Senior Notes due 2013 (the "Notes") relating to the initial placement of the
Notes (the "Initial Placement"), which Notes are to be guaranteed by Harrah's
Entertainment, Inc., a corporation organized under the laws of Delaware (the
"Guarantor"). The Notes are to be issued under an indenture (the "Indenture") to
be dated as of December 11, 2003, between the Company, the Guarantor and U.S.
Bank National Association, as trustee (the "Trustee"). To induce the Initial
Purchaser to enter into the Purchase Agreement and to satisfy a condition of
your obligations thereunder, the Company and the Guarantor agree with you for
your benefit and the benefit of the holders from time to time of the Notes
(including the Initial Purchaser) (each a "Holder" and, together, the
"Holders"), as follows:

        1.     Definitions. Capitalized terms used herein without definition
shall have their respective meanings set forth in the Purchase Agreement. As
used in this Agreement, the following capitalized defined terms shall have the
following meanings:

        "Additional Interest" shall have the meaning set forth in Section 5
hereto.

        "Affiliate" of any specified Person shall mean any other Person that,
directly or indirectly, is in control of, is controlled by, or is under common
control with, such specified Person. For purposes of this definition, control of
a Person shall mean the power, direct or indirect, to direct or cause the
direction of the management and policies of such Person whether by contract or
otherwise; and the terms "controlling" and "controlled" shall have meanings
correlative to the foregoing.

        "Broker-Dealer" shall mean any broker or dealer registered as such under
the Exchange Act.

        "Business Day" shall mean any day other than a Saturday, a Sunday or a
legal holiday or a day on which banking institutions or trust companies are
authorized or obligated by law to close in New York City.

        "Commission" shall mean the Securities and Exchange Commission.

        "Company" shall have the meaning set forth in the preamble hereto.

        "Exchange Act" shall mean the Securities Exchange Act of 1934, as
amended, and the rules and regulations of the Commission promulgated thereunder.

        "Exchange Offer Registration Period" shall mean the one-year period
following the consummation of the Registered Exchange Offer, exclusive of any
period during which any stop order shall be in effect suspending the
effectiveness of the Exchange Offer Registration Statement.

--------------------------------------------------------------------------------


        "Exchange Offer Registration Statement" shall mean a registration
statement of the Company on an appropriate form under the Securities Act with
respect to the Registered Exchange Offer, all amendments and supplements to such
registration statement, including post-effective amendments thereto, in each
case including the Prospectus contained therein, all exhibits thereto and all
material incorporated by reference therein.

        "Exchanging Dealer" shall mean any Holder (which may include the Initial
Purchaser) that is a Broker-Dealer and elects to exchange for New Notes any
Notes that it acquired for its own account as a result of market-making
activities or other trading activities (but not directly from the Company or any
Affiliate of the Company) for New Notes.

        "Expiration Date" shall have the meaning set forth in
Section 2(c)(ii) hereof.

        "Guarantor" shall have the meaning set forth in the preamble hereto.

        "Holder" shall have the meaning set forth in the preamble hereto.

        "Indenture" shall have the meaning set forth in the preamble hereto.

        "Initial Placement" shall have the meaning set forth in the preamble
hereto.

        "Initial Purchaser" shall have the meaning set forth in the preamble
hereto.

        "Losses" shall have the meaning set forth in Section 7(d) hereof.

        "Majority Holders" shall mean the Holders of a majority of the aggregate
principal amount of Notes registered under a Registration Statement.

        "Managing Underwriters" shall mean the investment banker or investment
bankers and manager or managers that shall administer an underwritten offering.

        "New Notes" shall mean debt securities of the Company, guaranteed by the
Guarantor, identical in all material respects to the Notes (except that the cash
interest and interest rate step-up provisions and the transfer restrictions
shall be modified or eliminated, as appropriate) and to be issued under the
Indenture or the New Notes Indenture.

        "New Notes Indenture" shall mean an indenture between the Company and
the New Notes Trustee, identical in all material respects to the Indenture
(except that the cash interest and interest rate step-up provisions and the
transfer restrictions shall be modified or eliminated, as appropriate).

        "New Notes Trustee" shall mean a bank or trust company reasonably
satisfactory to the Initial Purchaser, as trustee with respect to the New Notes
under the New Notes Indenture.

        "Notes" shall have the meaning set forth in the preamble hereto.

        "Offering Memorandum" shall have the meaning set forth in the Purchase
Agreement.

        "Person" shall mean any individual, partnership, corporation, trust, or
unincorporated organization, or a government or agency or political subdivision
thereof.

        "Prospectus" shall mean the prospectus included in any Registration
Statement (including, without limitation, a prospectus that discloses
information previously omitted from a prospectus filed as part of an effective
registration statement in reliance upon Rule 430A under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Notes or the New Notes covered by such
Registration Statement, and all amendments and supplements thereto and all
material incorporated by reference therein.

        "Purchase Agreement" shall have the meaning set forth in the preamble
hereto.

2

--------------------------------------------------------------------------------


        "Registered Exchange Offer" shall mean the proposed offer of the Company
to issue and deliver to the Holders of the Notes that are not prohibited by any
law or policy of the Commission from participating in such offer, in exchange
for the Notes, a like aggregate principal amount of the New Notes.

        "Registration Default" shall have the meaning set forth in Section 5(a)
hereof.

        "Registration Statement" shall mean any Exchange Offer Registration
Statement or Shelf Registration Statement that covers any of the Notes or the
New Notes pursuant to the provisions of this Agreement, any amendments and
supplements to such registration statement, including post-effective amendments
(in each case including the Prospectus contained therein), all exhibits thereto
and all material incorporated by reference therein.

        "Securities Act" shall mean the Securities Act of 1933, as amended, and
the rules and regulations of the Commission promulgated thereunder.

        "Shelf Registration" shall mean a registration effected pursuant to
Section 3 hereof.

        "Shelf Registration Period" has the meaning set forth in
Section 3(b)(ii) hereof.

        "Shelf Registration Statement" shall mean a "shelf" registration
statement of the Company pursuant to the provisions of Section 3 hereof which
covers some or all of the Notes or New Notes, as applicable, on an appropriate
form under Rule 415 under the Securities Act, or any similar rule that may be
adopted by the Commission, amendments and supplements to such registration
statement, including post-effective amendments, in each case including the
Prospectus contained therein, all exhibits thereto and all material incorporated
by reference therein.

        "Trust Indenture Act" shall mean the Trust Indenture Act of 1939, as
amended and as in effect on the date of the Indenture.

        "Trustee" shall mean the trustee with respect to the Notes under the
Indenture.

        "underwriter" shall mean any underwriter of Notes in connection with an
offering thereof under a Shelf Registration Statement.

        2.     Registered Exchange Offer. (a) Unless the Registered Exchange
Offer shall not be permissible under applicable law or Commission policy, the
Company and the Guarantor shall prepare and, not later than 90 days following
the date of the original issuance of the Notes (or if such 90th day is not a
Business Day, the next succeeding Business Day), shall file with the Commission
the Exchange Offer Registration Statement with respect to the Registered
Exchange Offer. The Company shall use its best efforts to cause the Exchange
Offer Registration Statement to become effective under the Securities Act within
180 days of the date of the original issuance of the Notes (or if such 180th day
is not a Business Day, the next succeeding Business Day).

        (b)   Upon the effectiveness of the Exchange Offer Registration
Statement, the Company and the Guarantor shall promptly commence the Registered
Exchange Offer, it being the objective of such Registered Exchange Offer to
enable each Holder electing to exchange Notes for New Notes (assuming that such
Holder is not an Affiliate of the Company, acquires the New Notes in the
ordinary course of such Holder's business, has no arrangements with any Person
to participate in the distribution of the New Notes and is not prohibited by any
law or policy of the Commission from participating in the Registered Exchange
Offer) to trade such New Notes from and after their receipt without any
limitations or restrictions under the Securities Act and without material
restrictions under the securities laws of a substantial proportion of the
several states of the United States.

3

--------------------------------------------------------------------------------


        (c)   In connection with the Registered Exchange Offer, the Company and
the Guarantor shall:

        (i)    mail to each Holder a copy of the Prospectus forming part of the
Exchange Offer Registration Statement, together with an appropriate letter of
transmittal and related documents;

        (ii)   keep the Registered Exchange Offer open for not less than 20
Business Days and not more than 30 Business Days after the date notice thereof
is mailed to the Holders (or, in each case, longer if required by applicable
law) (the "Expiration Date");

        (iii)  use their best efforts to keep the Exchange Offer Registration
Statement continuously effective under the Securities Act, supplemented and
amended as required, under the Securities Act to ensure that it is available for
sales of New Notes by Exchanging Dealers during the Exchange Offer Registration
Period;

        (iv)  utilize the services of a depositary for the Registered Exchange
Offer with an address in the Borough of Manhattan in New York City, which may be
the Trustee, the New Notes Trustee or an Affiliate of either of them;

        (v)   permit Holders to withdraw tendered Notes at any time prior to the
close of business, New York time, on the last Business Day on which the
Registered Exchange Offer is open;

        (vi)  prior to effectiveness of the Exchange Offer Registration
Statement, provide a supplemental letter to the Commission (A) stating that the
Company and the Guarantor, are conducting the Registered Exchange Offer in
reliance on the position of the Commission in Exxon Capital Holdings Corporation
(pub. avail. May 13, 1988), Morgan Stanley and Co., Inc. (pub. avail. June 5,
1991); and (B) including a representation that the Company and the Guarantor
have not entered into any arrangement or understanding with any Person to
distribute the New Notes to be received in the Registered Exchange Offer and
that, to the best of the Company's and the Guarantor's information and belief,
each Holder participating in the Registered Exchange Offer is acquiring the New
Notes in the ordinary course of business and has no arrangement or understanding
with any Person to participate in the distribution of the New Notes; and

        (vii) comply in all respects with all applicable laws.

        (d)   As soon as practicable after the close of the Registered Exchange
Offer, the Company and the Guarantor shall:

        (i)    accept for exchange all Notes tendered and not validly withdrawn
pursuant to the Registered Exchange Offer;

        (ii)   deliver to the Trustee for cancellation in accordance with
Section 4(s) all Notes so accepted for exchange; and

        (iii)  cause the New Notes Trustee promptly to authenticate and deliver
to each Holder of Notes a principal amount of New Notes equal to the principal
amount of the Notes of such Holder so accepted for exchange.

        (e)   Each Holder hereby acknowledges and agrees that any Broker-Dealer
and any such Holder using the Registered Exchange Offer to participate in a
distribution of the New Notes (x) could not under Commission policy as in effect
on the date of this Agreement rely on the position of the Commission in Morgan
Stanley and Co., Inc. (pub. avail. June 5, 1991) and Exxon Capital Holdings
Corporation (pub. avail. May 13, 1988), as interpreted in the Commission's
letter to Shearman & Sterling dated July 2, 1993 and similar no-action letters;
and (y) must comply with the registration and prospectus delivery requirements
of the Securities Act in connection with any secondary resale transaction and
(z) that secondary resale transactions by such Holder must be covered by an
effective registration statement containing the selling note holder information
required by Item 507 or 508, as applicable, of Regulation S-K under the
Securities Act if the resales are of New Notes obtained by such

4

--------------------------------------------------------------------------------

Holder in exchange for Notes acquired by such Holder directly from the Company
or one of its Affiliates. Accordingly, each Holder participating in the
Registered Exchange Offer shall be required to represent to the Company and the
Guarantor that, at the time of the consummation of the Registered Exchange
Offer:

        (i)    any New Notes received by such Holder will be acquired in the
ordinary course of business;

        (ii)   such Holder will have no arrangement or understanding with any
Person to participate in the distribution of the Notes or the New Notes within
the meaning of the Securities Act; and

        (iii)  such Holder is not an Affiliate of the Company.

        (f)    If the Initial Purchaser determines that it is not eligible to
participate in the Registered Exchange Offer with respect to the exchange of
Notes constituting any portion of an unsold allotment, at the request of the
Initial Purchaser within 20 days after the consummation of the Exchange Offer,
the Company shall issue and deliver to the Person purchasing Notes registered
under a Shelf Registration Statement as contemplated by Section 3 hereof from
the Initial Purchaser, in exchange for such Notes, a like principal amount of
New Notes. The Company and the Guarantor shall use their best efforts to cause
the CUSIP Service Bureau to issue the same CUSIP number for such New Notes as
for New Notes issued pursuant to the Registered Exchange Offer.

        3.     Shelf Registration. (a) If (i) due to any change in law or
applicable interpretations thereof by the Commission's staff, the Company
determines upon advice of its outside counsel that it is not permitted to effect
the Registered Exchange Offer as contemplated by Section 2 hereof; or (ii) for
any other reason the Registered Exchange Offer is not consummated within
210 days of the date hereof; or (iii) the Initial Purchaser so requests, within
20 days after the consummation of the Registered Exchange Offer, with respect to
Notes that are not eligible to be exchanged for New Notes in the Registered
Exchange Offer and that are held by it following consummation of the Registered
Exchange Offer; or (iv) any Holder (other than the Initial Purchaser) who
notifies the Company within 20 days after the consummation of the Registered
Exchange Offer that it is not eligible to participate in the Registered Exchange
Offer so requests; or (v) in the case of the Initial Purchaser participating in
the Registered Exchange Offer, the Initial Purchaser does not receive freely
tradeable New Notes in exchange for Notes constituting any portion of an unsold
allotment (it being understood that (x) the requirement that the Initial
Purchaser deliver a Prospectus containing the information required by Item 507
or 508 of Regulation S-K under the Securities Act in connection with sales of
New Notes acquired in exchange for such Notes shall not result in such New Notes
being not "freely tradeable"; and (y) the requirement that an Exchanging Dealer
deliver a Prospectus in connection with sales of New Notes acquired in the
Registered Exchange Offer in exchange for Notes acquired as a result of
market-making activities or other trading activities shall not result in such
New Notes being not "freely tradeable"), the Company and the Guarantor shall
effect a Shelf Registration Statement in accordance with subsection (b) below.

        (b)   (i) The Company and the Guarantor shall as promptly as practicable
(but in no event more than 30 days after so required or requested pursuant to
this Section 3), file with the Commission and thereafter shall use its best
efforts to cause to be declared effective under the Securities Act a Shelf
Registration Statement relating to the offer and sale of the Notes or the New
Notes, as applicable, by the Holders thereof from time to time in accordance
with the methods of distribution elected by such Holders and set forth in such
Shelf Registration Statement; provided, however, that no Holder (other than the
Initial Purchaser) shall be entitled to have the Notes held by it covered by
such Shelf Registration Statement unless such Holder agrees in writing to be
bound by all of the provisions of this Agreement applicable to such Holder; and
provided further, that with respect to New Notes received by the Initial
Purchaser in exchange for Notes constituting any portion of an unsold allotment,
the Company and the Guarantor may, if permitted by current interpretations by
the Commission's staff,

5

--------------------------------------------------------------------------------


file a post-effective amendment to the Exchange Offer Registration Statement
containing the information required by Item 507 or 508 of Regulation S-K, as
applicable, in satisfaction of its obligations under this subsection with
respect thereto, and any such Exchange Offer Registration Statement, as so
amended, shall be referred to herein as, and governed by the provisions herein
applicable to, a Shelf Registration Statement.

        (ii)   The Company and the Guarantor shall use their best efforts to
keep the Shelf Registration Statement continuously effective, supplemented and
amended as required by the Securities Act, in order to permit the Prospectus
forming part thereof to be usable by Holders for a period of two years from the
date the Shelf Registration Statement is declared effective by the Commission or
such shorter period that will terminate when all the Notes or New Notes, as
applicable, covered by the Shelf Registration Statement have been sold pursuant
to the Shelf Registration Statement (in any such case, such period being called
the "Shelf Registration Period"). The Company and the Guarantor shall be deemed
not to have used their best efforts to keep the Shelf Registration Statement
effective during the requisite period if it voluntarily takes any action that
would result in Holders of Notes covered thereby not being able to offer and
sell such Notes during that period, unless (A) such action is required by
applicable law; or (B) such action is taken by the Company and the Guarantor in
good faith and for valid business reasons (not including avoidance of the
Company's and the Guarantor's obligations hereunder), including the acquisition
or divestiture of assets, so long as the Company and the Guarantor promptly
thereafter comply with the requirements of Section 4(k) hereof, if applicable.

        (iii)  The Company shall cause the Shelf Registration Statement and the
related Prospectus and any amendment or supplement thereto, as of the effective
date of the Shelf Registration Statement or such amendment or supplement, (A) to
comply in all material respects with the applicable requirements of the
Securities Act and the rules and regulations of the Commission; and (B) not to
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.

        4.     Additional Registration Procedures. In connection with any Shelf
Registration Statement and, to the extent applicable, any Exchange Offer
Registration Statement, the following provisions shall apply.

        (a)   The Company and the Guarantor shall:

        (i)    furnish to you, not less than five Business Days prior to the
filing thereof with the Commission, a copy of any Exchange Offer Registration
Statement and any Shelf Registration Statement, and each amendment thereof and
each amendment or supplement, if any, to the Prospectus included therein
(including all documents incorporated by reference therein after the initial
filing) and shall use their best efforts to reflect in each such document, when
so filed with the Commission, such comments as you reasonably propose;

        (ii)   include the information set forth in Annex A hereto on the facing
page of the Exchange Offer Registration Statement, in Annex B hereto in the
forepart of the Exchange Offer Registration Statement in a section setting forth
details of the Exchange Offer, in Annex C hereto in the underwriting or plan of
distribution section of the Prospectus contained in the Exchange Offer
Registration Statement, and in Annex D hereto in the letter of transmittal
delivered pursuant to the Registered Exchange Offer;

        (iii)  if requested by the Initial Purchaser, include the information
required by Item 507 or 508 of Regulation S-K, as applicable, in the Prospectus
contained in the Exchange Offer Registration Statement; and

        (iv)  in the case of a Shelf Registration Statement, include the names
of the Holders that propose to sell Notes pursuant to the Shelf Registration
Statement as selling Note holders.

6

--------------------------------------------------------------------------------




        (b)   The Company and the Guarantor shall ensure that:

        (i)    any Registration Statement and any amendment thereto and any
Prospectus forming part thereof and any amendment or supplement thereto complies
in all material respects with the Securities Act and the rules and regulations
thereunder; and

        (ii)   any Registration Statement and any amendment thereto does not,
when it becomes effective, contain an untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary to make
the statements therein not misleading.

        (c)   The Company and the Guarantor shall advise you, the Holders of
Notes covered by any Shelf Registration Statement and any Exchanging Dealer
under any Exchange Offer Registration Statement that has provided in writing to
the Company or the Guarantor a telephone or facsimile number and address for
notices, and, if requested by you or any such Holder or Exchanging Dealer, shall
confirm such advice in writing (which notice pursuant to clauses (ii)-(v) hereof
shall be accompanied by an instruction to suspend the use of the Prospectus
until the Company and the Guarantor shall have remedied the basis for such
suspension):

        (i)    when a Registration Statement and any amendment thereto has been
filed with the Commission and when the Registration Statement or any
post-effective amendment thereto has become effective;

        (ii)   of any request by the Commission for any amendment or supplement
to the Registration Statement or the Prospectus or for additional information;

        (iii)  of the issuance by the Commission of any stop order suspending
the effectiveness of the Registration Statement or the initiation of any
proceedings for that purpose;

        (iv)  of the receipt by the Company and the Guarantor of any
notification with respect to the suspension of the qualification of the Notes
included therein for sale in any jurisdiction or the initiation of any
proceeding for such purpose; and

        (v)   of the happening of any event that requires any change in the
Registration Statement or the Prospectus so that, as of such date, the
statements therein are not misleading and do not omit to state a material fact
required to be stated therein or necessary to make the statements therein (in
the case of the Prospectus, in the light of the circumstances under which they
were made) not misleading.

        (d)   The Company and the Guarantor shall use their best efforts to
obtain the withdrawal of any order suspending the effectiveness of any
Registration Statement or the qualification of the Notes therein for sale in any
jurisdiction at the earliest possible time.

        (e)   The Company and the Guarantor shall furnish to each Holder of
Notes covered by any Shelf Registration Statement, without charge, at least one
copy of such Shelf Registration Statement and any post-effective amendment
thereto, including all material incorporated therein by reference, and, if the
Holder so requests in writing, all exhibits thereto (including exhibits
incorporated by reference therein).

        (f)    The Company and the Guarantor shall, during the Shelf
Registration Period, deliver to each Holder of Notes covered by any Shelf
Registration Statement, without charge, as many copies of the Prospectus
(including each preliminary Prospectus) included in such Shelf Registration
Statement and any amendment or supplement thereto as such Holder may reasonably
request. The Company and the Guarantor consent, subject to the provisions of
this Agreement, to the use of the Prospectus or any amendment or supplement
thereto by each of the selling Holders of Notes in connection with the offering
and sale of the Notes covered by the Prospectus, or any amendment or supplement
thereto, included in the Shelf Registration Statement.

7

--------------------------------------------------------------------------------


        (g)   The Company and the Guarantor shall furnish to each Exchanging
Dealer which so requests, without charge, at least one copy of the Exchange
Offer Registration Statement and any post-effective amendment thereto, including
all material incorporated by reference therein, and, if the Exchanging Dealer so
requests in writing, all exhibits thereto (including exhibits incorporated by
reference therein).

        (h)   The Company and the Guarantor shall promptly deliver to the
Initial Purchaser, each Exchanging Dealer and each other Person required to
deliver a Prospectus during the Exchange Offer Registration Period, without
charge, as many copies of the Prospectus included in such Exchange Offer
Registration Statement and any amendment or supplement thereto as any such
Person may reasonably request. The Company and the Guarantor, subject to the
provisions of this Agreement, consent to the use of the Prospectus or any
amendment or supplement thereto by the Initial Purchaser, any Exchanging Dealer
and any such other Person that may be required to deliver a Prospectus following
the Registered Exchange Offer in connection with the offering and sale of the
New Notes covered by the Prospectus, or any amendment or supplement thereto,
included in the Exchange Offer Registration Statement.

        (i)    Prior to the Registered Exchange Offer or any other offering of
Notes pursuant to any Registration Statement, the Company and the Guarantor
shall arrange, if necessary, for the qualification of the Notes or the New Notes
for sale under the laws of such jurisdictions as any Holder shall reasonably
request and will maintain such qualification in effect so long as required;
provided that in no event shall the Company and the Guarantor be obligated to
qualify to do business in any jurisdiction where it is not then so qualified or
to take any action that would subject it to service of process in suits, other
than those arising out of the Initial Placement, the Registered Exchange Offer
or any offering pursuant to a Shelf Registration Statement, in any such
jurisdiction where it is not then so subject.

        (j)    The Company and the Guarantor shall cooperate with the Holders of
Notes to facilitate the timely preparation and delivery of certificates
representing New Notes or Notes to be issued or sold pursuant to any
Registration Statement free of any restrictive legends and in such denominations
and registered in such names as Holders may request.

        (k)   Upon the occurrence of any event contemplated by subsections
(c)(ii) through (v) above, the Company and the Guarantor shall promptly prepare
a post-effective amendment to the applicable Registration Statement or an
amendment or supplement to the related Prospectus or file any other required
document so that, as thereafter delivered to Initial Purchasers of the Notes
included therein, the Prospectus will not include an untrue statement of a
material fact or omit to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading. In such circumstances, the period of effectiveness of the
Exchange Offer Registration Statement provided for in Section 2 and the Shelf
Registration Statement provided for in Section 3(b) shall each be extended by
the number of days from and including the date of the giving of a notice of
suspension pursuant to Section 4(c) to and including the date when the Initial
Purchaser, the Holders of the Notes and any known Exchanging Dealer shall have
received such amended or supplemented Prospectus pursuant to this Section.

        (l)    Not later than the effective date of any Registration Statement,
the Company and the Guarantor shall provide a CUSIP number for the Notes or the
New Notes, as the case may be, registered under such Registration Statement and
provide the Trustee with printed certificates for such Notes or New Notes, in a
form eligible for deposit with The Depository Trust Company.

        (m)  The Company and the Guarantor shall comply with all applicable
rules and regulations of the Commission and shall make generally available to
its Note holders as soon as practicable after the effective date of the
applicable Registration Statement an earnings statement satisfying the
provisions of Section 11(a) of the Securities Act.

8

--------------------------------------------------------------------------------


        (n)   The Company and the Guarantor shall cause the Indenture or the New
Notes Indenture, as the case may be, to be qualified under the Trust Indenture
Act in a timely manner.

        (o)   The Company and the Guarantor may require each Holder of Notes to
be sold pursuant to any Shelf Registration Statement to furnish to the Company
and the Guarantor such information regarding the Holder and the distribution of
such Notes or New Notes as the Company and the Guarantor may from time to time
reasonably require for inclusion in such Registration Statement. The Company and
the Guarantor may exclude from such Shelf Registration Statement the Notes of
any Holder that unreasonably fails to furnish such information within a
reasonable time after receiving such request.

        (p)   In the case of any Shelf Registration Statement, the Company and
the Guarantor shall enter into such and take all other appropriate actions
(including if requested an underwriting agreement in customary form) in order to
expedite or facilitate the registration or the disposition of the Notes, and in
connection therewith, if an underwriting agreement is entered into, cause the
same to contain indemnification provisions and procedures no less favorable than
those set forth in Section 7 (or such other provisions and procedures acceptable
to the Majority Holders and the Managing Underwriters, if any, with respect to
all parties to be indemnified pursuant to Section 7).

        (q)   In the case of any Shelf Registration Statement, the Company and
the Guarantor shall:

        (i)    make reasonably available for inspection by the Holders of Notes
to be registered thereunder, any underwriter participating in any disposition
pursuant to such Registration Statement, and any attorney, accountant or other
agent retained by the Holders or any such underwriter, all relevant financial
and other records, pertinent corporate documents and properties of the Company,
the Guarantor and their respective subsidiaries;

        (ii)   cause the Company's officers, directors and employees to supply
all relevant information reasonably requested by the Holders or any such
underwriter, attorney, accountant or agent in connection with any such
Registration Statement as is customary for similar due diligence examinations;
provided, however, that any information that is designated in writing by the
Company, in good faith, as confidential at the time of delivery of such
information shall be kept confidential by the Holders or any such underwriter,
attorney, accountant or agent, unless such disclosure is made in connection with
a court proceeding or required by law, or such information becomes available to
the public generally or through a third party without an accompanying obligation
of confidentiality; provided, further, that the foregoing due diligence
examination shall be coordinated on behalf of the parties (other than the
Initial Purchaser) by one counsel designated by and on behalf of such parties;

        (iii)  if requested by any Holder, make such representations and
warranties to the Holders of Notes registered thereunder and the underwriters,
if any, in form, substance and scope as are customarily made by issuers to
underwriters in primary underwritten offerings and covering matters including,
but not limited to, those set forth in the Purchase Agreement;

        (iv)  if requested by any Holder, obtain opinions of counsel to the
Company and the Guarantor and updates thereof (which counsel and opinions (in
form, scope and substance) shall be reasonably satisfactory to the Managing
Underwriters, if any) addressed to each selling Holder and the underwriters, if
any, covering such matters as were covered in opinions requested in the
underwriting agreement filed as an exhibit to the registration statement on the
Form S-3 dated December 18, 1998 relating to the $500,000,000 71/2% Senior Notes
due 2009 of the Company and such other matters as may be reasonably requested by
such Holders and underwriters;

        (v)   if requested by any Holder, obtain "cold comfort" letters and
updates thereof from the independent certified public accountants of the Company
(and, if necessary, any other independent certified public accountants of any
subsidiary of the Company or of any business acquired by the

9

--------------------------------------------------------------------------------




Company for which financial statements and financial data are, or are required
to be, included in the Registration Statement), addressed to each selling Holder
of Notes registered thereunder and the underwriters, if any, in customary form
and covering matters of the type customarily covered in "cold comfort" letters
in connection with primary underwritten offerings; and

        (vi)  deliver such documents and certificates as may be reasonably
requested by the Majority Holders and the Managing Underwriters, if any,
including those to evidence compliance with Section 4(k) and with any customary
conditions contained in the underwriting agreement or other agreement entered
into by the Company.

The actions set forth in clauses (iii), (iv), (v) and (vi) of this Section shall
be performed at (A) the effectiveness of such Registration Statement and each
post-effective amendment thereto; and (B) each closing under any underwriting or
similar agreement as and to the extent required thereunder.

        (r)   In the case of any Exchange Offer Registration Statement, the
Company and the Guarantor shall:

        (i)    make reasonably available for inspection by the Initial
Purchaser, and any attorney, accountant or other agent retained by the Initial
Purchaser, all relevant financial and other records, pertinent corporate
documents and properties of the Company, the Guarantor, and their respective
subsidiaries;

        (ii)   cause the Company's officers, directors and employees to supply
all relevant information reasonably requested by the Initial Purchaser or any
such attorney, accountant or agent in connection with any such Registration
Statement as is customary for similar due diligence examinations; provided,
however, that any information that is designated in writing by the Company, in
good faith, as confidential at the time of delivery of such information shall be
kept confidential by the Initial Purchaser or any such attorney, accountant or
agent, unless such disclosure is made in connection with a court proceeding or
required by law, or such information becomes available to the public generally
or through a third party without an accompanying obligation of confidentiality;
provided, further, that the foregoing due diligence examination shall be
coordinated on behalf of the parties (other than the Initial Purchaser) by one
counsel designated by and on behalf of such parties;

        (iii)  if requested by the Initial Purchaser, make such representations
and warranties to the Initial Purchaser, in form, substance and scope as are
customarily made by issuers to underwriters in primary underwritten offerings
and covering matters including, but not limited to, those set forth in the
Purchase Agreement;

        (iv)  if requested by the Initial Purchaser, obtain opinions of counsel
to the Company and the Guarantor and updates thereof (which counsel and opinions
(in form, scope and substance) shall be reasonably satisfactory to the Initial
Purchaser and its counsel, addressed to the Initial Purchaser, covering such
matters as were covered in opinions requested in the underwriting agreement
filed as an exhibit to the registration statement on the Form S-3 dated
December 18, 1998 relating to the $500,000,000 71/2% Senior Notes due 2009 of
the Company and such other matters as may be reasonably requested by the Initial
Purchaser or its counsel;

        (v)   if requested by the Initial Purchaser, obtain "cold comfort"
letters and updates thereof from the independent certified public accountants of
the Company (and, if necessary, any other independent certified public
accountants of any subsidiary of the Company or of any business acquired by the
Company for which financial statements and financial data are, or are required
to be, included in the Registration Statement), addressed to the Initial
Purchaser, in customary form and covering matters of the type customarily
covered in "cold comfort" letters in connection with primary underwritten
offerings, or if requested by the Initial Purchaser or its counsel in lieu of a

10

--------------------------------------------------------------------------------




"cold comfort" letter, an agreed-upon procedures letter under Statement on
Auditing Standards No. 35, covering matters requested by the Initial Purchaser
or its counsel; and

        (vi)  deliver such documents and certificates as may be reasonably
requested by the Initial Purchaser or its counsel, including those to evidence
compliance with Section 4(k) and with conditions customarily contained in
underwriting agreements.

The foregoing actions set forth in clauses (iii), (iv), (v), and (vi) of this
Section shall be performed at the close of the Registered Exchange Offer and the
effective date of any post-effective amendment to the Exchange Offer
Registration Statement.

        (s)   If a Registered Exchange Offer is to be consummated, upon delivery
of the Notes by Holders to the Company (or to such other Person as directed by
the Company) in exchange for the New Notes, the Company shall mark, or caused to
be marked, on the Notes so exchanged that such Notes are being canceled in
exchange for the New Notes. In no event shall the Notes be marked as paid or
otherwise satisfied.

        (t)    The Company will use its best efforts (i) if the Notes have been
rated prior to the initial sale of such Notes by one or more nationally
recognized statistical rating agencies, to confirm that a rating (which need not
be the same rating from each such agency) will apply to the Notes or the New
Notes, as the case may be, covered by a Registration Statement; or (ii) if the
Notes were not previously rated, to cause the Notes covered by a Registration
Statement to be rated with at least one nationally recognized statistical rating
agency, if so requested by Majority Holders with respect to the related
Registration Statement or by any Managing Underwriters.

        (u)   In the case of any Shelf Registration Statement, if any
Broker-Dealer shall underwrite any Notes or participate as a member of an
underwriting syndicate or selling group or "assist in the distribution" (within
the meaning of the Rules of Fair Practice and the By-Laws of the National
Association of Securities Dealers, Inc.) thereof, whether as a Holder of such
Notes or as an underwriter, a placement or sales agent or a broker or dealer in
respect thereof, or otherwise, assist such Broker-Dealer in complying with the
requirements of such Rules and By-Laws, including, without limitation, by:

        (i)    if such Rules or By-Laws shall so require, engaging a "qualified
independent underwriter" (as defined in such Rules) to participate in the
preparation of the Registration Statement, to exercise usual standards of due
diligence with respect thereto and, if any portion of the offering contemplated
by such Registration Statement is an underwritten offering or is made through a
placement or sales agent, to recommend the yield of such Notes;

        (ii)   indemnifying any such qualified independent underwriter to the
extent of the indemnification of underwriters provided in Section 7 hereof; and

        (iii)  providing such information to such Broker-Dealer as may be
required in order for such Broker-Dealer to comply with the requirements of such
Rules.

        (v)   The Company and the Guarantor shall use their best efforts to take
all other steps necessary to effect the registration of the Notes or the New
Notes, as the case may be, covered by a Registration Statement.

        5.     Additional Interest

        (a)   The parties hereto agree that the Holders of Notes or New Notes,
as the case may be, will suffer damages if the Company and the Guarantor fail to
perform their obligations under Section 2 or

11

--------------------------------------------------------------------------------


3 hereof and that it would not be feasible to ascertain the extent of such
damages. Accordingly, in the event that:

        (i)    neither the Exchange Offer Registration Statement nor the Shelf
Registration Statement have been filed on or prior to the 90th day following the
original issuance of the Notes;

        (ii)   neither the Exchange Offer Registration Statement nor the Shelf
Registration Statement have been declared effective on or prior to the 180th day
following the original issuance of the Notes;

        (iii)  neither the Exchange Offer has been completed nor the Shelf
Registration Statement has been declared effective on or prior to the 210thday
following the original issuance of the Notes; or

        (iv)  either the Exchange Offer Registration Statement or Shelf
Registration Statement cease to be effective or usable in connection with the
resales of the Notes or New Notes during a period in which it is required to be
effective hereunder without being succeeded immediately by any additional
Registration Statement or post-effective amendment covering the Notes or the New
Notes, as the case may be, which has been filed and declared effective;

(each such event referred to in the foregoing clauses (i) through (iv), a
"Registration Default"), then additional interest ("Additional Interest") will
accrue on the principal amount of the Notes and the New Notes, respectively (in
addition to the stated interest on the Notes and the New Notes), from and
including the date on which any Registration Default first occurs and while any
such Registration Default has occurred and is continuing, to but excluding the
date on which all filings, declarations of effectiveness and consummations, as
the case may be, have been achieved which, if achieved on a timely basis, would
have prevented the occurrence of all of the then existing Registration Defaults.
Additional Interest will accrue at a rate of 0.25% per annum during the 90-day
period immediately following such first occurrence of a Registration Default and
while any such Registration Default has occurred and is continuing, and shall
increase by 0.25% per annum at the end of each subsequent 90-day period up to a
maximum of 0.50% per annum with respect to all Registration Defaults, until the
date on which all of the filings, declarations of effectiveness and
consummations referred to in the preceding sentence have been achieved, on which
date the interest rate on the Notes or the New Notes, respectively, will revert
to the interest rate originally borne by such notes.

        (b)   The Company and the Guarantor shall notify the Trustee under the
Indenture (or the trustee under any New Notes Indenture) immediately upon the
happening of each and every Registration Default. The Company and the Guarantor
shall pay the Additional Interest due on the Notes or New Notes, as the case may
be, by depositing with the Trustee (which shall not be the Company for these
purposes) for the Notes or the New Notes, in trust, for the benefit of the
Holders thereof, prior to 11:00 A.M. on the next interest payment date specified
in the Indenture (or such New Notes Indenture), sums sufficient to pay the
Additional Interest then due. The Additional Interest due shall be payable on
each interest payment date specified by the Indenture (or such New Notes
Indenture) to the record holders entitled to receive the interest payment to be
made on such date.

        (c)   The parties hereto agree that the Additional Interest provided for
in this Section 5 constitutes a reasonable estimate of the damages that will be
suffered by Holders of Notes or New Notes by reason of the happening of any
Registration Default.

        (d)   All of the Company's and the Guarantor's obligations set forth in
this Section 5 shall survive the termination of this Agreement.

        6.     Registration Expenses. The Company and the Guarantor shall be
jointly and severally responsible to bear all expenses incurred in connection
with the performance of its obligations under Sections 2, 3 and 4 hereof and, in
the event of any Shelf Registration Statement, will reimburse the Holders for
the reasonable fees and disbursements of one firm or counsel designated by the
Majority

12

--------------------------------------------------------------------------------


Holders to act as counsel for the Holders in connection therewith, and, in the
case of any Exchange Offer Registration Statement, will reimburse the Initial
Purchaser for the reasonable fees and disbursements of one firm or counsel
designated as counsel acting in connection therewith.

        7.     Indemnification and Contribution. (a) The Company and the
Guarantor, jointly and severally, agree to indemnify and hold harmless each
Holder of Notes or New Notes, as the case may be, covered by any Registration
Statement (including the Initial Purchaser and, with respect to any Prospectus
delivery as contemplated in Section 4(h) hereof, each Exchanging Dealer), the
directors, officers, employees and agents of each such Holder and each Person
who controls any such Holder within the meaning of either the Securities Act or
the Exchange Act against any and all losses, claims, damages or liabilities,
joint or several, to which they or any of them may become subject under the
Securities Act, the Exchange Act or other federal or state statutory law or
regulation, at common law or otherwise, insofar as such losses, claims, damages
or liabilities (or actions in respect thereof) arise out of or are based upon
any untrue statement or alleged untrue statement of a material fact contained in
the Registration Statement as originally filed or in any amendment thereof, or
in any preliminary Prospectus or the Prospectus, or in any amendment thereof or
supplement thereto, or arise out of or are based upon the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, and agrees to reimburse
each such indemnified party, as incurred, for any legal or other expenses
reasonably incurred by them in connection with investigating or defending any
such loss, claim, damage, liability or action; provided, however, that the
Company and the Guarantor will not be liable in any case to the extent that any
such loss, claim, damage or liability arises out of or is based upon any such
untrue statement or alleged untrue statement or omission or alleged omission
made therein in reliance upon and in conformity with written information
furnished to the Company and the Guarantor by or on behalf of any such Holder
specifically for inclusion therein; provided further, that with respect to any
untrue statement or omission of material fact made in any Registration
Statement, the indemnity agreement contained in this Section 7(a) shall not
inure to the benefit of any Holder from whom the person asserting any such
losses, claims, damages, liabilities or expenses purchased Notes or New Notes
concerned, or any person controlling such Holders, if a copy of the Prospectus
(as then amended or supplemented if the Company and the Guarantor shall have
furnished any amendments or supplements thereto) was not sent or given by or on
behalf of such Holder to such person, if required by laws so to have been
delivered, at or prior to the written confirmation of the sale of the New Notes
or the Notes to such person, and if the Prospectus (as so amended or
supplemented) would have cured the defect giving rise to such losses, claims,
damages, liabilities or expenses, unless such failure is the result of
noncompliance by the Company and the Guarantor with Section 4(e)-(h) hereof.
This indemnity agreement will be in addition to any liability which the Company
and the Guarantor may otherwise have.

        The Company and the Guarantor, jointly and severally, also agree to
indemnify or contribute as provided in Section 7(d) to Losses of each
underwriter of Notes or New Notes, as the case may be, registered under a Shelf
Registration Statement, their directors, officers, employees or agents and each
Person who controls such underwriter on substantially the same basis as that of
the indemnification of the Initial Purchaser and the selling Holders provided in
this Section 7(a) and shall, if requested by any Holder, enter into an
underwriting agreement reflecting such agreement, as provided in Section 4(p)
hereof.

        (b)   Each Holder of notes covered by a Registration Statement
(including the Initial Purchaser and, with respect to any Prospectus delivery as
contemplated in Section 4(h) hereof, each Exchanging Dealer) severally agrees to
indemnify and hold harmless the Company and the Guarantor, and their respective
directors and officers who signs such Registration Statement and each Person who
controls the Company and the Guarantor within the meaning of either the
Securities Act or the Exchange Act, to the same extent as the foregoing
indemnity from the Company and the Guarantor to each such

13

--------------------------------------------------------------------------------


Holder, but only with reference to written information relating to such Holder
furnished to the Company and the Guarantor by or on behalf of such Holder
specifically for inclusion in the documents referred to in the foregoing
indemnity. This indemnity agreement will be in addition to any liability which
any such Holder may otherwise have.

        (c)   Promptly after receipt by an indemnified party under this
Section 7 or notice of the commencement of any action, such indemnified party
will, if a claim in respect thereof is to be made against the indemnifying party
under this Section, notify the indemnifying party in writing of the commencement
thereof; but the failure so to notify the indemnifying party (i) will not
relieve it from liability under paragraph (a) or (b) above unless and to the
extent it did not otherwise learn of such action and such failure results in the
forfeiture by the indemnifying party of substantial rights and defenses; and
(ii) will not, in any event, relieve the indemnifying party from any obligations
to any indemnified party other than the indemnification obligation provided in
paragraph (a) or (b) above. The indemnifying party shall be entitled to appoint
counsel of the indemnifying party's choice at the indemnifying party's expense
to represent the indemnified party in any action for which indemnification is
sought (in which case the indemnifying party shall not thereafter be responsible
for the fees and expenses of any separate counsel retained by the indemnified
party or parties except as set forth below); provided, however, that such
counsel shall be satisfactory to the indemnified party. Notwithstanding the
indemnifying party's election to appoint counsel to represent the indemnified
party in an action, the indemnified party shall have the right to employ
separate counsel (including local counsel), and the indemnifying party shall
bear the reasonable fees, costs and expenses of such separate counsel if (i) the
use of counsel chosen by the indemnifying party to represent the indemnified
party would present such counsel with a conflict of interest; (ii) the actual or
potential defendants in, or targets of, any such action include both the
indemnified party and the indemnifying party and the indemnified party shall
have reasonably concluded that there may be legal defenses available to it
and/or other indemnified parties which are different from or additional to those
available to the indemnifying party; (iii) the indemnifying party shall not have
employed counsel satisfactory to the indemnified party to represent the
indemnified party within a reasonable time after notice of the institution of
such action; or (iv) the indemnifying party shall authorize the indemnified
party to employ separate counsel at the expense of the indemnifying party. An
indemnifying party will not, without the prior written consent (which consent
shall not be unreasonably withheld) of the indemnified parties, settle or
compromise or consent to the entry of any judgment with respect to any pending
or threatened claim, action, suit or proceeding in respect of which
indemnification or contribution may be sought hereunder (whether or not the
indemnified parties are actual or potential parties to such claim or action)
unless such settlement, compromise or consent includes an unconditional release
of each indemnified party from all liability arising out of such claim, action,
suit or proceeding.

        (d)   In the event that the indemnity provided in paragraph (a) or
(b) of this Section is unavailable to or insufficient to hold harmless an
indemnified party for any reason, then each applicable indemnifying party shall
have a joint and several obligation to contribute to the aggregate losses,
claims, damages and liabilities (including legal or other expenses reasonably
incurred in connection with investigating or defending same) (collectively
"Losses") to which such indemnified party may be subject in such proportion as
is appropriate to reflect the relative benefits received by such indemnifying
party, on the one hand, and such indemnified party, on the other hand, from the
Initial Placement and the Registration Statement which resulted in such Losses;
provided, however, that in no case shall the Initial Purchaser or any subsequent
Holder of any Note or New Note be responsible, in the aggregate, for any amount
in excess of the purchase discount or commission applicable to such Note, or in
the case of a New Note, applicable to the Note that was exchangeable into such
New Note, nor shall any underwriter be responsible for any amount in excess of
the underwriting discount or commission applicable to the notes purchased by
such underwriter under the Registration Statement which resulted in such Losses.
If the allocation provided by the immediately preceding sentence is unavailable
for any reason, the

14

--------------------------------------------------------------------------------


indemnifying party and the indemnified party shall contribute in such proportion
as is appropriate to reflect not only such relative benefits but also the
relative fault of such indemnifying party, on the one hand, and such indemnified
party, on the other hand, in connection with the statements or omissions which
resulted in such Losses as well as any other relevant equitable considerations.
Benefits received by the Company and the Guarantor shall be deemed to be equal
to the total net proceeds from the Initial Placement (before deducting
expenses). Benefits received by the Initial Purchaser shall be deemed to be
equal to the total purchase discounts and commissions, and benefits received by
any other Holders shall be deemed to be equal to the value of receiving Notes or
New Notes, as applicable, registered under the Securities Act. Benefits received
by any underwriter shall be deemed to be equal to the total underwriting
discounts and commissions, as set forth on the cover page of the Prospectus
forming a part of the Registration Statement which resulted in such Losses.
Relative fault shall be determined by reference to, among other things, whether
any alleged untrue statement or omission relates to information provided by the
indemnifying party, on the one hand, or by the indemnified party, on the other
hand, the intent of the parties and their relative knowledge, access to
information and opportunity to correct or prevent such untrue statement or
omission. The parties agree that it would not be just and equitable if
contribution were determined by pro rata allocation (even if the Holders were
treated as one entity for such purpose) or any other method of allocation which
does not take account of the equitable considerations referred to above.
Notwithstanding the provisions of this paragraph (d), no Person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation. For purposes of this Section, each
Person who controls a Holder within the meaning of either the Securities Act or
the Exchange Act and each director, officer, employee and agent of such Holder
shall have the same rights to contribution as such Holder, and each Person who
controls the Company and the Guarantor within the meaning of either the
Securities Act or the Exchange Act, each officer of the Company and the
Guarantor who shall have signed the Registration Statement and each director of
the Company and the Guarantor shall have the same rights to contribution as the
Company, subject in each case to the applicable terms and conditions of this
paragraph (d).

        (e)   The provisions of this Section will remain in full force and
effect, regardless of any investigation made by or on behalf of any Holder or
the Company or the Guarantor or any of the officers, directors or controlling
Persons referred to in this Section hereof, and will survive the sale by a
Holder of Notes covered by a Registration Statement.

        8.     Underwritten Registrations. (a) If any of the Notes or New Notes,
as the case may be, covered by any Shelf Registration Statement are to be sold
in an underwritten offering, the Managing Underwriters shall be selected by the
Majority Holders.

        (b)   No Person may participate in any underwritten offering pursuant to
any Shelf Registration Statement, unless such Person (i) agrees to sell such
Person's Notes or New Notes, as the case may be, on the basis reasonably
provided in any underwriting arrangements approved by the Persons entitled
hereunder to approve such arrangements; and (ii) completes and executes all
questionnaires, powers of attorney, indemnities, underwriting agreements and
other documents reasonably required under the terms of such underwriting
arrangements.

        9.     No Inconsistent Agreements. Neither the Company nor the Guarantor
has, as of the date hereof, entered into, nor shall they, on or after the date
hereof, enter into, any agreement with respect to Notes of the Company that is
inconsistent with the rights granted to the Holders herein or otherwise
conflicts with the provisions hereof.

        10.   Amendments and Waivers. The provisions of this Agreement,
including the provisions of this sentence, may not be amended, qualified,
modified or supplemented, and waivers or consents to departures from the
provisions hereof may not be given, unless the Company has obtained the written

15

--------------------------------------------------------------------------------


consent of the Majority Holders (or, after the consummation of any Registered
Exchange Offer in accordance with Section 2 hereof, of New Notes); provided
that, with respect to any matter that directly or indirectly affects the rights
of the Initial Purchaser hereunder, the Company shall obtain the written consent
of the Initial Purchaser against which such amendment, qualification,
supplement, waiver or consent is to be effective. Notwithstanding the foregoing
(except the foregoing proviso), a waiver or consent to departure from the
provisions hereof with respect to a matter that relates exclusively to the
rights of Holders whose Notes or New Notes, as the case may be, are being sold
pursuant to a Registration Statement and that does not directly or indirectly
affect the rights of other Holders may be given by the Majority Holders,
determined on the basis of Notes or New Notes, as the case may be, being sold
rather than registered under such Registration Statement.

        11.   Notices. All notices and other communications provided for or
permitted hereunder shall be made in writing by hand-delivery, first-class mail,
telex, telecopier or air courier guaranteeing overnight delivery:

        (a)   if to a Holder, at the most current address given by such holder
to the Company in accordance with the provisions of this Section 11, which
address initially is, with respect to each Holder, the address of such Holder
maintained by the Registrar under the Indenture, with a copy in like manner to
Citigroup Global Markets Inc.;

        (b)   if to you, initially at the respective addresses set forth in the
Purchase Agreement; and

        (c)   if to the Company or the Guarantor, initially at its address:

Harrah's Entertainment, Inc.
Harrah's Operating Company, Inc.
One Harrah's Court
Las Vegas, Nevada 89119

    Attn:
With a copy to: Treasurer
General Counsel

        All such notices and communications shall be deemed to have been duly
given when received.

        The Initial Purchaser or the Company or the Guarantor by notice to the
other parties may designate additional or different addresses for subsequent
notices or communications.

        12.   Successors. This Agreement shall inure to the benefit of and be
binding upon the successors and assigns of each of the parties, including,
without the need for an express assignment or any consent by the Company and the
Guarantor thereto, subsequent Holders of Notes and the New Notes. The Company
and the Guarantor hereby agree to extend the benefits of this Agreement to any
Holder of Notes and the New Notes, and any such Holder may specifically enforce
the provisions of this Agreement as if an original party hereto.

        13.   Counterparts. This agreement may be in signed counterparts, each
of which shall an original and all of which together shall constitute one and
the same agreement.

        14.   Headings. The headings used herein are for convenience only and
shall not affect the construction hereof.

        15.   Applicable Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of New York applicable to contracts
made and to be performed in the State of New York.

        16.   Severability. In the event that any one of more of the provisions
contained herein, or the application thereof in any circumstances, is held
invalid, illegal or unenforceable in any respect for any reason, the validity,
legality and enforceability of any such provision in every other respect and of
the remaining provisions hereof shall not be in any way impaired or affected
thereby, it being intended that all of the rights and privileges of the parties
shall be enforceable to the fullest extent permitted by law.

        17.   Notes Held by the Company, etc. Whenever the consent or approval
of Holders of a specified percentage of principal amount of Notes or New Notes
is required hereunder, Notes or New Notes, as applicable, held by the Company or
its Affiliates (other than subsequent Holders of Notes or New Notes if such
subsequent Holders are deemed to be Affiliates solely by reason of their
holdings of such Notes or New Notes) shall not be counted in determining whether
such consent or approval was given by the Holders of such required percentage.

16

--------------------------------------------------------------------------------

        If the foregoing is in accordance with your understanding of our
agreement, please sign and return to us the enclosed duplicate hereof, whereupon
this letter and your acceptance shall represent a binding agreement among the
Company, the Guarantor and the Initial Purchaser.

    Very truly yours,
 
 
HARRAH'S OPERATING COMPANY, INC.
 
 
By:
 
/s/  JONATHAN HALKYARD      

--------------------------------------------------------------------------------

        Name:   Jonathan Halkyard         Title:   Vice President of Finance
 
 
HARRAH'S ENTERTAINMENT, INC.
 
 
By:
 
/s/  JONATHAN HALKYARD      

--------------------------------------------------------------------------------

        Name:   Jonathan Halkyard         Title:   Vice President of Finance

17

--------------------------------------------------------------------------------

The foregoing Agreement is hereby confirmed and accepted as of the date first
above written.

CITIGROUP GLOBAL MARKETS INC.    
By:
 
/s/  NIKHIL EAPEN      

--------------------------------------------------------------------------------


 
      Name:   Nikhil Eapen         Title:   Vice President    

18

--------------------------------------------------------------------------------




ANNEX A


        Each Broker-Dealer that receives New Notes for its own account pursuant
to the Exchange Offer must acknowledge that it will deliver a prospectus in
connection with any resale of such New Notes. The Letter of Transmittal states
that by so acknowledging and by delivering a prospectus, a Broker-Dealer will
not be deemed to admit that it is an "underwriter" within the meaning of the
Securities Act. This Prospectus, as it may be amended or supplemented from time
to time, may be used by a Broker-Dealer in connection with resales of New Notes
received in exchange for Notes where such Notes were acquired by such
Broker-Dealer as a result of market-making activities or other trading
activities. The Company and the Guarantor have agreed that, starting on the
Expiration Date (as defined herein) and ending on the close of business one year
after the Expiration Date, they will make this Prospectus available to any
Broker-Dealer for use in connection with any such resale. See "Plan of
Distribution."

A-1

--------------------------------------------------------------------------------




ANNEX B


        Each Broker-Dealer that receives New Notes for its own account in
exchange for Notes, where such Notes were acquired by such Broker-Dealer as a
result of market-making activities or other trading activities, must acknowledge
that it will deliver a prospectus in connection with any resale of such New
Notes. See "Plan of Distribution."

B-1

--------------------------------------------------------------------------------



ANNEX C


PLAN OF DISTRIBUTION


        Each Broker-Dealer that receives New Notes for its own account pursuant
to the Exchange Offer must acknowledge that it will deliver a prospectus in
connection with any resale of such New Notes. This Prospectus, as it may be
amended or supplemented from time to time, may be used by a Broker-Dealer in
connection with resales of New Notes received in exchange for Notes where such
Notes were acquired as a result of market-making activities or other trading
activities. The Company and the Guarantor have agreed that, starting on the
Expiration Date and ending on the close of business one year after the
Expiration Date, it will make this Prospectus, as amended or supplemented,
available to any Broker-Dealer for use in connection with any such resale. In
addition, until [    ], 2004, all dealers effecting transactions in the New
Notes may be required to deliver a prospectus.

        The Company and the Guarantor will not receive any proceeds from any
sale of New Notes by brokers-dealers. New Notes received by Broker-Dealers for
their own account pursuant to the Exchange Offer may be sold from time to time
in one or more transactions in the over-the-counter market, in negotiated
transactions, through the writing of options on the New Notes or a combination
of such methods of resale, at market prices prevailing at the time of resale, at
prices related to such prevailing market prices or negotiated prices. Any such
resale may be made directly to purchasers or to or through brokers or dealers
who may receive compensation in the form of commissions or concessions from any
such Broker-Dealer and/or the purchasers of any such New Notes. Any
Broker-Dealer that resells New Notes that were received by it for its own
account pursuant to the Exchange Offer and any broker or dealer that
participates in a distribution of such New Notes may be deemed to be an
"underwriter" within the meaning of the Securities Act and any profit of any
such resale of New Notes and any commissions or concessions received by any such
Persons may be deemed to be underwriting compensation under the Securities Act.
The Letter of Transmittal states that by acknowledging that it will deliver and
by delivering a prospectus, a Broker-Dealer will not be deemed to admit that it
is an "underwriter" within the meaning of the Securities Act.

        For a period of one year after the Expiration Date, the Company and the
Guarantor will promptly send additional copies of this Prospectus and any
amendment or supplement to this Prospectus to any Broker-Dealer that requests
such documents in the Letter of Transmittal. The Company and the Guarantor have
agreed to pay all expenses incident to the Exchange Offer (including the
expenses of one counsel for the holder of the Notes) other than commissions or
concessions of any brokers or dealers and will indemnify the holders of the
Notes (including any Broker-Dealers) against certain liabilities, including
liabilities under the Securities Act.

        [If applicable, add information required by Regulation S-K Items 507
and/or 508.]

C-1

--------------------------------------------------------------------------------




ANNEX D


Rider A

CHECK HERE IF YOU ARE A BROKER-DEALER AND WISH TO RECEIVE 10 ADDITIONAL COPIES
OF THE PROSPECTUS AND 10 COPIES OF ANY AMENDMENTS OR SUPPLEMENTS THERETO.
Name:
 


--------------------------------------------------------------------------------


 
  Address:  

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

   

Rider B

        If the undersigned is not a Broker-Dealer, the undersigned represents
that it acquired the New Notes in the ordinary course of its business, it is not
engaged in, and does not intend to engage in, a distribution of New Notes and it
has no arrangements or understandings with any Person to participate in a
distribution of the New Notes. If the undersigned is a Broker-Dealer that will
receive New Notes for its own account in exchange for Notes, it represents that
the Notes to be exchanged for New Notes were acquired by it as a result of
market-making activities or other trading activities and acknowledges that it
will deliver a prospectus in connection with any resale of such New Notes;
however, by so acknowledging and by delivering a prospectus, the undersigned
will not be deemed to admit that it is an "underwriter" within the meaning of
the Securities Act.

D-1

--------------------------------------------------------------------------------




QuickLinks


HARRAH'S OPERATING COMPANY, INC. $500,000,000 5.375% Senior Notes due 2013
REGISTRATION RIGHTS AGREEMENT

ANNEX A



ANNEX B



PLAN OF DISTRIBUTION

ANNEX D

